PER CURIAM.
Blue Cross and Blue Shield of Florida (Blue Cross) appeals an order of the deputy commissioner dismissing its claim for reimbursement pursuant to Section 440.42(3), Florida Statutes (1979), for lack of jurisdiction. We affirm.
Section 440.42(3) provides that “[w]hen there is any controversy as to which of two or more carriers is liable for the discharge of the obligations and duties of one or more employers with respect to a claim for ... benefits under this chapter, the deputy commissioner shall have jurisdiction to adjudicate such controversy....” (emphasis supplied). Section 440.02(7)(a), Florida Statutes (1979) defines “carrier,” in pertinent part, as “any person ... authorized under s. 440.38 to insure under this chapter. ...” It is undisputed that Blue Cross is not authorized under that section. Therefore, the deputy was correct in his determination that he had no jurisdiction to consider Blue Cross’ claim under section 440.42(3).
Affirmed.
ERVIN and WIGGINTON, JJ., and McCORD, GUYTE P., Jr. (Ret.), Associate Judge, concur.